Title: From James Madison to John Armstrong, 20 May 1814
From: Madison, James
To: Armstrong, John


        
          Dear Sir
          May 20. 1814.
        
        I have recd. your letter of the 17th. inst: covering further communications from Genl. Pinkney; which are now returned.
        The supplies necessary to save the Indians from starving cannot but be approved, notwithstanding the failure of legal provision for the purpose. It is a case of humanity & necessity which carries its own justification with it.
        I mentioned in my last Col: Milton as a fit Commissioner to succeed Genl. Pinkney; and as apparently within reach of the time & place for treating with the Indians. If Govr. Holmes be so, he will be a very unexceptionable associate. McKee also may be well qualified, and is probably not too distant. But I think there will be a propriety, in giving a preference to the agent residing with the Cherokees, who is senior to him in several respects, who is very intelligent as well as experienced, and who will represent that meritorious tribe of Indians as well as the U.S. I know not how far his age or other circumstances may admit of his attendance. You can better decide with the information you possess, or may obtain on the spot. There would be some advantage in associating both of them with

Col: Hawkins &c, but besides the expence of a numerous Commission, there may be more danger of the want of concord. Make the selection you find best, out of all that have been named, Col: Hawkins being of course retained.
        Whether the friendly Indians ought to be a party to the arrangement with the hostile ones, is a question it may be best to leave to the Commissioners, who can best appreciate the considerations on which it depends. It seems most suitable that altho’ the terms of the peace will be dictated to the hostile Indians, their pride should not be irritated by excluding even the form of Consent on their part; especially as it is possible that a foreign enemy of the U.S. may still make experiments on their character, if the future circumstances of the war, should suggest them. Even this question however may be left with the Commissioners, if they see in the other course the surest precaution agst. revolt.
        The most critical part of the task will be the demarkation of lands to be given up by the offenders, & of lands to be secured to the friendly Creeks. It may be proper also to reward the Cherokees, if not the Choctaws by some accommodations to them; and to consult the views of the States of Georgia, and Tennissee as far as justice and policy will permit. These are points on which the information & discretion of the Commissioners must decide, subject of course to the Constitutional ratification.
        Nothing better can be done with the leading offenders who may be surrendered, than to have them effectually secured, with a report of the circumstances which ought to influence the disposal to be respectively made of them. The treatment of the aged Telasee King, may be safely entrusted to the humanity of Col: Hawkins.
        I have much confidence in the judgment of Genl. P. in relation to the number of posts and men, requisite for the conquered territory. But in the prostrate condition of the savages, and with the force which will be South of them, whilst the terror of Georgia & Tenn⟨e⟩see will be on other sides of them, reductions in those respects, will I hope be admissible very soon if not at present. They are much to be desired as well on account of the difficulty of keeping up regular supplies, as of the occasion there may be for increased exertions in other quarters.
        I am just possessed of the intelligence last from F. & G.B. and the Proclamation of Cochrane addressed to the Blacks. They admonish us to be prepared for the worst the Enemy may be able to effect agst. us. The date concurs with the measure proclaimed, to indicate the most inveterate spirit against the Southern States, and which may be expected to shew itself agst. every object within the reach of vindictive enterprize. Among these the Seat of Govt. can not fail to be a favorite one.
        
        I have the day of setting out for Washington still to fix. It was my original purpose to be back before the first of next month, and I shall endeavor to effect it. Accept my respects & best wishes
        
          James Madison
        
      